The opinion of the Court was delivered by
Lewis, C. J.
The decision of the District Court on an application to open a judgment by confession, is not the subject of revision here. We have no authority to interfere in such cases, and the parties cannot give us, by consent, a jurisdiction which the law has not conferred. An agreement on the facts, with a provision for a writ of error, does not give us jurisdiction to review *106the decision of questions which the law places under the discretion of the courts of original jurisdiction.
Judgment affirmed.